DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires “cooling the zone of coalesced thermoplastic material to form a solid weld joint of resolidified thermoplastic material that fusion welds the first and second edge portions of the first and second geomembrane components together at the weld site; and passing an alternating current through the electrically conductive coil to generate an alternating magnetic field that acts on the metal susceptor and induces heating within the metal susceptor”.  The limitation “passing an alternating current through the electrically conductive coil to generate an alternating magnetic field that acts on the metal susceptor and induces heating within the metal susceptor” is unclear and confusing as does the limitation require an additional heating step to the previous heating step of “heating the metal susceptor such that heat is transferred by thermal conduction from the metal susceptor to the first and second edge portions of the first and second geomembrane components to locally melt and coalesce at least a portion of the thermoplastic material of the first edge portion and at least a portion of the thermoplastic material of the second edge portion and form a zone of coalesced thermoplastic material along the faying interface at the weld site, the heating comprising positioning an electrically conductive coil around the first and second edge portions adjacent the metal susceptor” or does the limitation further limit the previous heating step?  The limitation appears intended to further limit the previous heating step, i.e. the limitation is interpreted as - - heating the metal susceptor such that heat is transferred by thermal conduction from the metal susceptor to the first and second edge portions of the first and second geomembrane components to locally melt and coalesce at least a portion of the thermoplastic material of the first edge portion and at least a portion of the thermoplastic material of the second edge portion and form a zone of coalesced thermoplastic material along the faying interface at the weld site, the heating comprising positioning an electrically conductive coil around the first and second edge portions adjacent the metal susceptor and passing an alternating current through the electrically conductive coil to generate an alternating magnetic field that acts on the metal susceptor and induces heating within the metal susceptor - -.
Claim 2 requires “wherein the metal susceptor is heated by induction”.  Claim 1 requires “passing an alternating current through the electrically conductive coil to generate an alternating magnetic field that acts on the metal susceptor and induces heating within the metal susceptor”, i.e. claim 1 requires the metal susceptor is heated by induction, so that is unclear how claim 2 is intended to further limit claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 requires “wherein the metal susceptor is heated by induction”.  However, claim 1 requires “passing an alternating current through the electrically conductive coil to generate an alternating magnetic field that acts on the metal susceptor and induces heating within the metal susceptor”, i.e. claim 1 requires the metal susceptor is heated by induction.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Greko (U.S. Patent 4,652,321) in view of Iwamizu (U.S. Patent Application Publication 2010/0051587) and Leatherman (U.S. Patent 3,462,336) and optionally further Kobzan (U.S. Patent 6,149,762).  
Greko discloses a method of joining overlapping thermoplastic membrane components, the method comprising: providing a first membrane component (18) having a first edge portion (18a) comprising a thermoplastic material; providing a second membrane component (15) having a second edge portion (15a) comprising a thermoplastic material; providing a pair of first (23) and second (21) forms having complementary molding surfaces; positioning the first and second edge portions in overlapping relationship between the first and second forms such that opposed surfaces of the first and second edge portions contact each other to establish a faying interface therebetween at a weld site; heating the first and second forms such that heat is transferred by thermal conduction from the first and second forms to the first and second edge portions of the first and second membrane components to locally melt and coalesce at least a portion of the thermoplastic material of the first edge portion and at least a portion of the thermoplastic material of the second edge portion and form a zone of coalesced thermoplastic material along the faying interface at the weld site; and (necessarily upon cessation of the heating at least passively) cooling the zone of coalesced thermoplastic material to form a solid weld joint of resolidified thermoplastic material that fusion welds the first and second edge portions of the first and second membrane components together at the weld site (Figures 3 and 5-7 and Column 2, line 33 to Column 3, line 54 and Column 5, lines 33-35 and Column 6, lines 20-23).  
As to the limitations in claim 1 of “with the complementary molding surface of at least one of the first form or the second form being defined by an electrically conductive metal susceptor”, positioning “adjacent the metal susceptor”, “heating the metal susceptor”, and “the heating comprising positioning an electrically conductive coil around the first and second edge portions adjacent the metal susceptor” and claim 2, Greko does not require any particular form of heating.  Greko teaches for example heat is applied to the first and second forms to effect a heat weld of the first and second edge portions of the first and second membrane components (Column 3, lines 46-54 and Column 5, lines 33-35 and Column 6, lines 20-23), i.e. heating the first and second forms such that heat is transferred by thermal conduction from the first and second forms to the first and second edge portions of the first and second membrane components, such as by r.f.-induced high frequency microwaves or electrical resistance units in contact with the forms (Column 3, lines 52-54).  Greko does not teach away from an electrically conductive metal susceptor or inductive heating.  It is known as evidenced by Iwamizu (Figures 1-3 and Paragraphs 0030 and 0032-0036) in similarly joining overlapping thermoplastic components (i.e. Greko and Iwamizu are analogous art to the claimed invention and including from the same field of endeavor as the claimed invention of joining overlapping thermoplastic components and Iwamizu is reasonably pertinent to the problem faced by the inventors of the instant application of joining overlapping thermoplastic components using an indirect induction welding technique see paragraph 0033 of the instant invention) comprising a first thermoplastic component (16) and a second thermoplastic component (23a) by positioning between a pair of first (11 and analogous to 23 of Greko) and second (17 and analogous to 21 of Greko) forms having complementary molding surfaces that the heating is applied by the complementary molding surface of the first form being defined by an electrically conductive metal susceptor (12), positioning the first and second components in overlapping relationship between the first and second forms adjacent the metal susceptor such that opposed surfaces of the first and second components contact each other to establish a faying interface therebetween at a weld site, and heating the metal susceptor by induction such that heat is transferred by thermal conduction from the metal susceptor to the first and second components to locally melt and coalesce at least a first portion of the thermoplastic material of the first component and at least a second portion of the thermoplastic material of the second component and form a zone of coalesced thermoplastic material along the faying interface at the weld site, the heating comprising positioning an electrically conductive coil (13) around the first and second portions adjacent (i.e. near) the metal susceptor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the complementary molding surface of the first form taught by Greko is (outwardly) defined by an electrically conductive metal susceptor (so that the first and second edge portions are positioned in overlapping relationship between the first and second forms adjacent the metal susceptor and heating the metal susceptor by induction to transfer heat by thermal conduction from the metal susceptor to the first and second edge portions of the first and second membrane components, the heating comprising positioning an electrically conductive coil around the first and second edge portions adjacent the metal susceptor) as a simple substitution of one known heating method for another to obtain predictable results (i.e. joining the overlapping thermoplastic components) as evidenced by Iwamizu.
As to the limitations in claim 1 of “passing an alternating current through the electrically conductive coil to generate an alternating magnetic field that acts on the metal susceptor and induces heating within the metal susceptor” and claims 3 and 4, Greko as modified by Iwamizu above teach passing a current through the electrically conductive coil to generate a magnetic field that acts on the metal susceptor and induces heating within the metal susceptor without inducing heating within the thermoplastic material of the first edge portion or the thermoplastic material of the second edge portion.  Iwamizu does not expressly teach the current is alternating or the specific frequency.  Conventional current passing through the electrically conductive coil and including for joining/welding is alternating current having a frequency of 4 megacycles (MHz) as evidenced by Leatherman (Figures 1, 2, and 3D and Column 2, lines 69-72 and Column 3, lines 40-44 and Column 5, lines 28-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the current taught by Greko as modified by Iwamizu is alternating current passing through the electrically conductive coil having a frequency of 4 MHz as is the conventional and predicable current including for joining/welding as evidenced by Leatherman.  
As to the limitations in claim 1 of “geomembrane” components, Greko teaches thermoplastic roofing membrane components considered thermoplastic geomembrane components (e.g. the joined overlapping thermoplastic membrane components are capable of use as geomembrane the same as the joined overlapping thermoplastic membrane components of the instant invention are capable of use as geomembrane).  In the event it is somehow considered Greko does not necessarily teach thermoplastic geomembrane components the following optional rejection is made.  Greko is not limited to any particular thermoplastic roofing membrane components wherein it is known in the same art the components (i.e. that are overlapped and welded by the application of heat) are thermoplastic roofing geomembrane components as evidence by Kobzan and including to provide watertight seams and offer durable, long-lasting protection at relatively little expense and requiring little maintenance (Column 1, lines 6-19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the thermoplastic roofing membrane components taught by Greko are thermoplastic roofing geomembrane components as taught by Kobzan not only as a simple substitution of one known component to yield predictable results but to provide watertight seams and offer durable, long-lasting protection at relatively little expense and requiring little maintenance.
Regarding claim 5, Greko as modified by Iwamizu, Leatherman and optionally further Kobzan teach the complementary molding surface of the first form is defined by the metal susceptor (12 of Iwamizu), and wherein the first and second edge portions are positioned in overlapping relationship between the first and second forms such that the complementary surface of the second form and the complementary surface of the first form presses the first and second edge portions against the complementary surface of the first form, the complementary surface of the second form and against one another at the weld site (Figures 3 and 7 of Greko).  
Regarding claim 6, Greko as modified by Iwamizu, Leatherman and optionally further Kobzan teach the complementary surface of the second form and the complementary surface of the first form exerts a force on the first and second edge portions of the first and second geomembrane components in a direction perpendicular to the faying interface established between the opposed surfaces of the first and second edge portions (Figures 3 and 7 of Greko).
Regarding claim 7, Greko as modified by Iwamizu, Leatherman and optionally further Kobzan teach the first and second edge portions are positioned in overlapping relationship between the first and second forms such that the second edge portion is in direct contact with the metal susceptor (Figures 3 and 7 of Greko).
Regarding claims 8 and 9, Greko does not expressly teach actively cooling the zone of coalesced thermoplastic material.  It is known in the welding art to hasten the solidification of the first (16) and second (14) plastic components by actively cooling the zone of coalesced plastic material by flowing a cooling fluid/liquid/medium through an internal cooling passage (6) defined in the first (10) and/or the second (20) form or by air-cooling the solid second form (20) as taught by Leatherman (Figure and Column 3, lines 38-41 and Column 4, lines 64-67 and Column 5, lines 28-39 and 58-64).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to actively cool the zone of coalesced thermoplastic material taught by Greko as modified by Iwamizu, Leatherman and optionally further Kobzan by flowing a cooling fluid/liquid/medium through an internal cooling passage defined in the first and/or the second form or by air-cooling the solid second form, i.e. in each case positioning a cooling medium near considered adjacent the first edge portion or the second edge portion, to hasten the solidification as taught by Leatherman.
Regarding claim 11, Greko teaches the thermoplastic material of the first or second edge portion comprises vinyl (Column 2, lines 6-48).
Regarding claim 12, Greko teaches the thermoplastic material of the first or second edge portion comprises a thermoplastic polyolefin (TPO) (Column 2, lines 6-48).
Regarding claim 13, Greko teaches the solid weld joint forms a water-tight seal between the first and second edge portions at the weld site (Abstract).  
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Greko, Iwamizu, Leatherman and optionally further Kobzan as applied to claims 1-9 and 11-13 above, and further in view of Yang et al. (U.S. Patent Application Publication 2006/0046084). 
Greko as modified by Iwamizu, Leatherman and optionally further Kobzan above teach all of the limitations in claim 10 except for a specific teaching wherein the zone of coalesced thermoplastic material is formed by heating at least a portion of the thermoplastic material of the first edge portion and at least a portion of the thermoplastic material of the second edge portion to a temperature greater than 200 degrees Celsius wherein Greko suggest a temperature in the range of 275 to 325 degrees Fahrenheit but does not teach away from other temperatures.  Greko further does not require the thermoplastic material of the first and second edge portions comprise any particular thermoplastic polyolefin (Column 2, lines 46-48 and Column 3, lines 51-52).  It is known in the same art the roofing membrane comprises thermoplastic polyolefin (TPO) (comprising polyethylene, polypropylene, etc.) as the thermoplastic material that provides superior flexibility, heat welding strength, and wide heat welding windows at low welding temperature of 600 degrees Fahrenheit, i.e. greater than 200 degrees Celsius, as taught by Yang (Paragraphs 0001, 0015, 0021, and 0045).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the first and second roofing geomembrane components taught by Greko as modified by Iwamizu, Leatherman and optionally further Kobzan comprise thermoplastic polyolefin (TPO) (and thus wherein the zone of coalesced thermoplastic material is formed by heating at least a portion of the thermoplastic material of the first edge portion and at least a portion of the thermoplastic material of the second edge portion to a temperature greater than 200 degrees Celsius) not only as a simple substitution of one known roofing membrane thermoplastic material for another to obtain predictable results but as provides superior flexibility, heat welding strength, and wide heat welding windows at low welding temperature as taught by Yang.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,331,863 optionally in view of Kobzan.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of U.S. Patent No. 11,331,863 fully encompass claims 1-13 of the instant application wherein claims 1-15 of U.S. Patent No. 11,331,863 teaches thermoplastic roofing membrane components considered thermoplastic geomembrane components (e.g. the joined overlapping thermoplastic membrane components are capable of use as geomembrane the same as the joined overlapping thermoplastic membrane components of the instant invention are capable of use as geomembrane).  In the event it is somehow considered claims 1-15 of U.S. Patent No. 11,331,863 does not necessarily teach thermoplastic geomembrane components the following optional rejection is made.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the thermoplastic roofing membrane components taught by claims 1-15 of U.S. Patent No. 11,331,863 are thermoplastic roofing geomembrane components as taught by Kobzan not only as a simple substitution of one known component to yield predictable results but to provide watertight seams and offer durable, long-lasting protection at relatively little expense and requiring little maintenance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746